MOSCOWITZ, District Judge.
The objecting creditor seeks to dismiss the petition filed by the bankrupts herein to review the order entered by the referee denying the discharge of the bankrupts.
The referee has found that the bankrupts are not entitled to be discharged. If the specifications have been proven the bankrupts should not be entitled to a discharge. The referee has found that they have destroyed, concealed or failed to keep or preserve books and records, to explain the difference between assets and liabilities, filed false schedules concealing property and failed to comply with orders of this court.
It is important that a bankrupt engaged in business keep suitable records from which his financial condition can be ascertained, and the destruction, concealment or failure to keep books and records should bar a discharge. A bankrupt is under duty to comply with all orders of the court, to file proper schedules, not to conceal property, and a bankrupt is required to explain the difference between assets and liabilities.
Upon satisfactory proof the referee has denied the discharge. His determination will not be disturbed.
Settle order on notice.